 


110 HRES 460 EH: 
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 460 
In the House of Representatives, U. S.,

June 6, 2007
 
RESOLUTION 
 
 
 
That on such date as the Speaker of the House of Representatives may designate, official photographs of the House may be taken while the House is in actual session. Payment for the costs associated with taking, preparing, and distributing such photographs may be made from the applicable accounts of the House of Representatives.  
 
Lorraine C. Miller,Clerk.
